          Case 1:17-cr-00512-KMW Document 670 Filed 01/19/21 Page 1 of 2


                                                               USDC SDNY
                                                               DOCUMENT
UNITED STATES DISTRICT COURT
                                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                               DOC #: __________________
--------------------------------------------------------X
                                                               DATE FILED: ___1/19/21_________
UNITED STATES OF AMERICA,

                 -against-                                            17-CR-512 (KMW)
JOEL TAPIA,                                                                 ORDER

                                   Defendant.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        Defendant Joel Tapia’s sentencing is currently scheduled to take place on February 18,

2021.    (ECF No. 666.) Defendant’s supplemental sentencing memorandum is due on January

20, with any submission from the Government due on January 27.              (Id.)

        On January 14, 2021, James M. Branden, Defendant’s CJA-appointed counsel, informed

the Court that Mr. Tapia seeks new counsel.           (Def.’s Let. at 1, ECF No. 669.)   The Court notes

that this is the third time in post-trial proceedings that Mr. Tapia has raised concerns with

CJA-appointed counsel and sought new representation. (See Tr. at 4-5, 14-15, ECF No. 595;

Order at 1-2, ECF No. 647.)         After each new appointment, counsel has taken time to make a

thorough review of the record and have discussions with Mr. Tapia.           (See, e.g., Def.’s Let. at 1.)

        In order to consider Mr. Tapia’s request, the Court requires additional explanation.

Accordingly, it is hereby ORDERED that:

             1. On or before February 12, 2021, Mr. Tapia shall provide a detailed explanation, in

                 writing, of the reasons for which he now seeks new counsel.         Mr. Tapia’s

                 submission shall be provided to Mr. Branden and to the Court; the submission

                 shall not be filed on ECF at this time.

             2. On or before March 5, 2021, Mr. Branden shall respond to Mr. Tapia’s
       Case 1:17-cr-00512-KMW Document 670 Filed 01/19/21 Page 2 of 2




            submission, providing a detailed statement of his views as to whether there is

            merit to Mr. Tapia’s contentions.       Mr. Branden’s response shall be provided to

            Mr. Tapia and to the Court; the submission shall not be filed on ECF at this time.

         3. Mr. Tapia’s sentencing and the deadlines for the parties’ supplemental sentencing

            submissions are adjourned sine die.



      SO ORDERED.

Dated: New York, New York
       January 19, 2021                                       /s/ Kimba M. Wood
                                                               KIMBA M. WOOD
                                                            United States District Judge




                                                2
